UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PEDRO DURAN-SANTIBANEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:10-cr-00083-D-1)


Submitted:   January 26, 2012             Decided:   February 10, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pedro        Duran-Santibanez             appeals           the      sixty-month

sentence imposed following his guilty plea to illegal reentry

after    deportation       by    an   aggravated           felon,    in    violation       of    8

U.S.C. § 1326(a), (b)(2) (2006).                      On appeal, Duran-Santibanez

argues    that      he     is    entitled        to     resentencing             because    the

Government breached his plea agreement by failing to inform the

sentencing       court    of    the   full    extent        of    his     cooperation       with

authorities.       We affirm.

             Because      Duran-Santibanez            failed      to     raise    this     issue

before the district court, we review for plain error.                                 Puckett

v. United States, 129 S. Ct. 1423, 1428 (2009).                                To prevail on

his claim under this standard, Duran-Santibanez must demonstrate

“that an error occurred, that the error was plain, and that the

error    affected        his    substantial       rights.”               United    States       v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                                   He must also

establish that the error “was so obvious and substantial that

failure     to    notice        and   correct         it     affected       the     fairness,

integrity    or    public       reputation       of    the       judicial      proceedings.”

United    States     v.    McQueen,     108 F.3d 64,     66    (4th    Cir.     1997)

(internal quotation marks and alteration omitted).

             Review of a plea agreement is grounded in contract

law, and both “parties . . . should receive the benefit of their

bargain.”        United States v. Chase, 466 F.3d 310, 314 (4th Cir.

                                             2
2006).     The government breaches a plea agreement when a promise

it made to induce the plea goes unfulfilled.                         See Santobello v.

New York, 404 U.S. 257, 262 (1971).                      However, the government is

held only to those promises it actually made.                        United States v.

Fentress, 792 F.2d 461, 464 (4th Cir. 1986).

            To demonstrate that an error affected his substantial

rights, a defendant must demonstrate that “the error affected

the   outcome       of    the    district         court     proceedings.”           United

States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010) (internal

quotation    marks       omitted).       In       this    context,    Duran-Santibanez

must establish “a nonspeculative basis in the record to conclude

that the district court would have imposed a lower sentence but

for the [breach].”          Id. at 180.

            Here,        Duran-Santibanez          alleges,    and     the      Government

does not contest, that he was interviewed twice by Government

officials.        The     Government     made       no    statements       at    sentencing

regarding        Duran-Santibanez’s           assistance        or     lack        thereof,

although the plea agreement clearly requires the Government to

inform     the    court     of   the    full        extent    of     his     cooperation.

However,     even        assuming    that         the    Government        breached     its

obligation under the plea agreement by failing to advise the

court regarding the interviews, and further assuming that such a

breach was plain, we conclude that no relief is warranted.                              On

appeal,     Duran-Santibanez           fails       to     provide    any        information

                                              3
regarding the nature or substance of his interviews.                           Nor does

he demonstrate in any way that the Government withheld positive

information or that the outcome of his sentencing might have

been different but for the Government’s silence.                        We note, too,

that at sentencing, while Duran-Santibanez argued for a downward

variance, he did not seek a downward departure based upon a

claim that he had cooperated with the Government.                            Indeed, he

did    not   even       inform    the    district       court    that   he    had   been

interviewed on two occasions.                   These observations support our

conclusion       that    the     mere   fact     that    the    interviews     occurred

simply was not meaningful sentencing information.                        We therefore

conclude     that   Duran-Santibanez            has   failed    to   demonstrate      any

plain error affected his substantial rights.

             Accordingly,         we    affirm    Duran-Santibanez’s          sentence.

We    dispense    with     oral    argument      because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                            4